

THE INDEBTEDNESS COVERED BY THIS AMENDMENT IS SUBORDINATED TO THE PRIOR PAYMENT
IN FULL OF THE SENIOR INDEBTEDNESS (AS DEFINED IN THE REVOLVING INTERCREDITOR
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THE INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF JANUARY 7, 2003 (AS
AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE "REVOLVING INTERCREDITOR
AGREEMENT"), AMONG FOH HOLDINGS, INC., FREDERICK'S OF HOLLYWOOD, INC., AND THE
SUBSIDIARIES OF FREDERICK'S OF HOLLYWOOD, INC. LISTED THEREIN, WELLS FARGO
RETAIL FINANCE, LLC, AS AGENT, MELLON HBV SPV LLC, AS AGENT, AND THE
SUBORDINATED CREDITORS LISTED THEREIN.
 
THE INDEBTEDNESS COVERED BY THIS AMENDMENT IS SUBJECT TO THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, DATED AS OF JANUARY 7, 2003 (AS AMENDED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE "INTERCREDITOR AGREEMENT"), AMONG THE TRANCHE
A/B LENDERS (AS DEFINED THEREIN), THE TRANCHE C LENDERS (AS DEFINED THEREIN) AND
MELLON HBV SPV LLC, AS AGENT AND COLLATERAL AGENT.  BY ITS ACCEPTANCE OF THIS
AMENDMENT, THE HOLDER HEREOF AGREES TO BE BOUND BY THE PROVISIONS OF SUCH
INTERCREDITOR AGREEMENT TO THE SAME EXTENT THAT THE PARTIES (AS DEFINED THEREIN)
ARE BOUND.
 
AMENDMENT NO. 2 (the "Amendment"), effective as of November 23, 2005, to the
Amended and Restated Tranche A/B and Tranche C Term Loan Agreement, dated as of
June 30, 2005 (the "Term Loan Agreement"), among Frederick's of Hollywood, Inc.,
a California corporation (the "Borrower"), FOH Holdings, Inc., a Delaware
corporation ("Holdings"), the Subsidiaries of the Credit Parties listed in
Annex I (each a "Frederick's Subsidiary" and collectively, the "Frederick's
Subsidiaries"), the lending institutions listed in Annex II as Tranche A/B
lenders (each a "Tranche A/B Lender" and collectively, the "Tranche A/B
Lenders"), the lending institutions listed on Annex III as Tranche C lenders
(each a "Tranche C Lender" and collectively, the "Tranche C Lenders"; the
Tranche A/B Lenders and Tranche C Lenders each being a "Lender" and
collectively, the "Lenders") and Mellon HBV SPV LLC, as agent for the Lenders
(in such capacity, the "Agent") and as collateral agent for the Lenders (in
"Collateral
Agent").                                                                                     
 
The parties to the Term Loan Agreement wish to make certain amendments to the
Term Loan Agreement, waive certain Events of Default that would otherwise arise
under Section 9.3 of the Term Loan Agreement and to consent to certain
extensions of time as set forth herein.
 
Accordingly, each of the Credit Parties, the Agent and the Lenders agree as
follows:

 
1

--------------------------------------------------------------------------------

 

1.           Definitions.  Section 1.1 of the Term Loan Agreement is hereby
amended to add the following definitions:
 
"OCF" means operating cash flow which is defined as Consolidated EBITDA minus
(i) Consolidated Capital Expenditures and (ii) Taxes actually paid.
 
2.           Amendments.
 
(a)           Section 8.21.  Section 8.21 of the Term Loan Agreement is hereby
amended by deleting it in its entirety and by substituting therefor the
following:
 
"8.21.     Operating Cash Flow.  Holdings will not permit the OCA of Holdings
and its Consolidated Subsidiaries for each calendar month, on a cumulative
basis, ending on the last day of each month to be less than amounts to be
established by the Agent in its Permitted Discretion on or before December 2,
2005 based upon a business plan submitted by the Credit Parties and accepted by
the Agent pursuant to Section 7.1(b)(iii) on or before November 30, 2005.   The
agent shall establish the financial covenant through the end of fiscal year 2006
and thereafter shall reset the financial covenant based upon the Borrower's
business plan to be furnished the Agent pursuant to Section
7.1(b)(iii).   Notwithstanding the foregoing, prior to the payment in full of
the Senior Indebtedness (as such term is defined in the revolving Credit
Agreement, as amended or otherwise modified from time to time), the financial
covenant  shall be revised to contain the same required OCF of Holdings and its
Consolidated Subsidiaries contained in the business plan accepted by the
Revolving Credit Agent pursuant to Section 7.01(b)(iii) of the Revolving Credit
Agreement, as amended or otherwise modified from time to time.  Section 8.21
shall incorporate by reference as though expressly adopted by amendment to the
Term Loan Agreement any further modifications to the testing procedure set forth
in Section 7.02(u) to the Revolving Credit Agreement, as amended or otherwise
modified from time to time."
 
(b)           Section 8.22 of the Term Loan Agreement is hereby amended by
deleting it in its entirety and by substituting therefor the following:
 
"8.22      Class Action Suit.  The Credit Parties shall not make any payment in
connection with any settlement, compromise, judgment, or other resolution on
account of the claims which are the subject matter of the Class Action Suit
unless each of the following conditions have been satisfied:  (i) there does not
exist an Event of Default immediately prior to, or after giving effect to, such
payment, (ii) the Agent has accepted the business plan to be submitted by the
Borrower on or before January 15, 2006 pursuant to Section 7.1(b)(iii) of the
Term Loan Agreement and (iii) the aggregate of such payments do not exceed
$955,000 at any time."
 
(c)           Audited Financial Statements.   The time in which the Credit
Parties have to deliver its audited financial statements to the Agent pursuant
to Section 7.1(b)(ii) for fiscal year ending 2005 shall be extended to December
16, 2005.
 
(d)           Financial Reports/Statements.     Section 7.1(b)(iii) of the Term
Loan Agreement is hereby amended to add at the end thereof the following:

 
2

--------------------------------------------------------------------------------

 

", provided, that, notwithstanding the foregoing, on or before November 30, 2005
and on or before January 15, 2006, the Credit Parties shall furnish the Agent
with the Credit Parties' business plan, in each case, for the remainder of
fiscal year ending 2006, in form and substance (including as to scope and
underlying assumptions) satisfactory to the agent, in its Permitted Discretion."
 
3.           Waiver of Defaults.    Pursuant to the request of the Credit
Parties and in accordance with Section 11.11 of the Term Loan Agreement, the
Agent and the Required Lenders hereby consent to, and waive any Event of Default
that exists as of the date hereof.  The waivers in this Section 3 shall be
effective only in this specific instance and for the specific purposes set forth
herein and do not allow for any other or further departure from the terms and
conditions of the Term Loan Agreement or any other Credit Document, which terms
and conditions shall remain in full force and effect. Without limiting the
generality of the foregoing, it is understood and agreed that nothing in this
Amendment shall be deemed a waiver of any other Event of Default or Default
hereafter arising.
 
4.           Conditions to Effectiveness.  This Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the "Amendment Effective Date"):
 
(a)           Payment of Fees, Etc.  The Credit Parties shall have paid all
fees, costs, expenses and taxes payable to the Agent and the Lenders on the
Amendment Effective Date by the Credit Parties pursuant to Section 11.2 of the
Term Loan Agreement and the Revolving Credit Agent shall have consented to the
payment of such fees, costs, expenses and taxes payable to the Agent and the
Lenders.
 
(b)           Representations and Warranties; No Event of Default.  The
representations and warranties contained herein, in Article VI of the Term Loan
Agreement and in each other Credit Document, certificate or other writing
delivered to the Agent or a Lender pursuant hereto or pursuant to the Term Loan
Agreement shall be true and correct on and as of the Amendment Effective Date as
though made on and as of such date, and no Default or Event of Default shall
have occurred and be continuing on the Amendment Effective Date or would result
from this Amendment becoming effective in accordance with its terms.
 
(c)           Delivery of Documents.  The Agent shall have received on or before
the Amendment Effective Date the following, each in form and substance
satisfactory to the Agent and, unless indicated otherwise, dated the Amendment
Effective Date:
 
(i)           a copy of this Amendment, duly executed by each Credit Party;
 
(ii)          a fully executed copies of the Ninth, Tenth and Eleventh Amendment
to Financing Agreement in the form attached hereto as Exhibit A, amending the
Revolving Credit Agreement.

 
3

--------------------------------------------------------------------------------

 

5.           Continued Effectiveness of Term Loan Agreement.  Each of the Credit
Parties hereby (i) confirms and agrees that each Credit Document to which it is
a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
Effective Date (A) all references in the Term Loan Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Term Loan Agreement shall mean the Term Loan Agreement as amended by this
Amendment, and (B) all references in any other Credit Document to "the Term Loan
Agreement", "thereto", "thereof', "thereunder" or words of like import referring
to the Term Loan Agreement shall mean the Term Loan Agreement as amended by this
Amendment, and (ii) confirms and agrees that to the extent that any such Credit
Document purports to assign or pledge to the Agent, or to grant to the Agent a
security interest in or lien on, any collateral as security for the Obligations
of the Credit Parties from time to time existing in respect of the Term Loan
Agreement and the Credit Documents, each such pledge, assignment and grant of
the security interest or lien is hereby ratified and confirmed in all respects..
Except as expressly set forth herein, the amendments, waivers and consents set
forth herein shall not by implication or otherwise limit, impair, constitute an
amendment, waiver or consent of, or otherwise affect the rights or remedies of
the Lenders or the Agent under the Term Loan Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Term
Loan Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Term Loan Agreement or any
other Credit Document in similar or different circumstances. The amendment,
waiver and consent herein shall apply and be effective only with respect to the
matters expressly covered thereby. This Amendment, including the waivers and
consents set forth herein, shall constitute a Credit Document for all purposes
of the Term Loan Agreement and the other Credit Documents.
 
6.           Miscellaneous
 
(a)           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
 
(b)           Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
(c)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS.
 
(d)           The Credit Parties jointly and severally agree to pay on demand
all fees, costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment and the other related agreements,
instruments and documents, including, without limitation, the reasonable fees,
disbursements and other charges of Covington & Burling, counsel to the Agent.
 
[INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
FREDERICK'S OF HOLLYWOOD, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title:  President and CEO
   
FOH HOLDINGS, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title:  President and CEO
 
FREDERICK'S OF HOLLYWOOD STORES, INC.
 
By:  
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title:  President and CEO
 
HOLLYWOOD MAIL ORDER, LLC
 
By:
FOH Holdings, Inc. its Manager
     
By:  
/s/ Linda LoRe
   
Name:  Linda LoRe
   
Title:  President and CEO
 
FREDERICKS.COM, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title:  President and CEO


 
5

--------------------------------------------------------------------------------

 


MELLON HBV SPV LLC,
as Agent and Collateral Agent and as a Lender
 
By:  
MELLON HBV ALTERNATIVE
STRATEGIES LLC, in its capacity as Managing Member of Mellon HBV SPV LLC
   
By:  
/s/ Patrick Brennan
   
Name:  Patrick Brennan
   
Title:    Chief Administrative Officer
 
MELLON HBV MASTER REDISCOVERED OPPORTUNITIES FUND L.P.
 
By:
MELLON HBV COMPANY LTD.,
 
Its General Partner
       
By:
/s/ Patrick Brennan
   
Name:  Patrick Brennan
   
Title:    Director


 
6

--------------------------------------------------------------------------------

 